DECISION
ARROWOOD, Judge:
Prior to sentencing the accused, the military judge admitted into evidence and considered an action under Article 15, Uniform Code of Military Justice and a letter of reprimand which were obtained from the accused’s personnel records maintained at the Air Force Manpower and Personnel Center. The records had been properly retired from the accused’s Unfavorable Information File maintained in the local Consolidated Base Personnel Office (CBPO).
The Manual for Courts-Martial, 1969 (Rev.), paragraph 75d, as implemented by AFM 111 — 1, Military Justice Guide, 2 July 1973, Interim Message Change 79-1, 5 May 1979, permits the admission into evidence, prior to sentencing, of only those personnel records of the accused which are maintained by the CBPO in accordance with Department of the Air Force regulations or directives. The exhibits in question do not fall within this group and were, therefore, improperly considered by the military judge for sentencing purposes. Also see United States v. Sherwood, 6 M.J. 925 (A.F.C.M.R.1979).
Reassessing the sentence in light of this error, we find appropriate only so much thereof as provides for a bad conduct discharge, confinement at hard labor for four months and reduction to airman. We consider the remaining assigned error to be without merit. The findings of guilty and the sentence, as modified, are
AFFIRMED.
HERMAN, Senior Judge, and MILES, Judge, concur.